In an action to foreclose a mortgage, plaintiff Bistricer appeals (1) from an order of the Supreme Court, Nassau County (Pantano, J.), dated February 27,1984, which denied his motion to strike the action from the Trial Calendar and (2) from an order of the same court, dated June 6, 1984, which denied his motion to renew.
Orders affirmed, with one bill of costs.
Under the circumstances of the case, which was commenced over seven years ago, appellant had ample time to complete discovery and, therefore, Special Term’s refusal to strike the action from the Trial Calendar was not an abuse of discretion (see, Hutchins v Wand, 82 AD2d 928; Polsinelli v Hanover Ins. Co., 62 AD2d 376). Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.